Citation Nr: 1746796	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3. Entitlement to service connection for lung cancer, to include as due to herbicide and asbestos exposure.

4. Entitlement to service connection for a cardiac disability, to include as due to herbicide exposure.

5. Entitlement to service connection for a right shoulder disability.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to service connection for hepatitis C.

9. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

10. Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability.

11. Entitlement to service connection for a back disability, to include degenerative disc disease (DDD).

12. Entitlement to service connection for a left leg disability, to include residuals of a gunshot wound.

13. Entitlement to service connection for high cholesterol.

14. Entitlement to service connection for skin cancer. 

15. Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as due to herbicide exposure and as secondary to high cholesterol.  

16. Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as due to herbicide exposure and as secondary to high cholesterol.  

17.  Entitlement to compensation under 38 U.S.C.A. § 1151 for disability resulting    
from a September 2006 stent placement performed at a VA Medical Center (VAMC).

18.  Entitlement to compensation under 38 U.S.C.A. § 1151 for disability resulting    
from a July 2008 right lower lobectomy performed at a VAMC.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1976, with subsequent National Guard service through January 1999.  

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions.  First, an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denied the Veteran's service connection claims.  Subsequently, a November 2010 rating decision by the RO in North Little Rock, Arkansas, denied the Veteran's claims for § 1151 benefits.  Jurisdiction of this case currently resides with the RO in North Little Rock.  

In December 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims. A transcript of that hearing is of record.

Additionally, these matters were remanded by the Board in March 2014 for further development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Board notes that the Veteran's psychiatric claim has been expanded based on the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's right shoulder; audiological; hepatitis C; psychiatric; hypertension; back; left leg; skin cancer; and bilateral peripheral vascular disease claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with lung cancer and a cardiac disability, but not with a left shoulder disability or diabetes mellitus, type II, during the pendency of this appeal.

2.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's lung cancer or a cardiac disability were incurred in or are otherwise etiologically related to service.

3.  High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

4.  The competent, probative evidence of record does not demonstrate the existence of additional disabilities as a result of hospital care or medical or surgical treatment furnished by VA in connection with the Veteran's September 2006 stent placement or July 2008 right lower lobectomy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for a cardiac disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2016).

6.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a disability as a result of VA medical treatment in connection with the Veteran's September 2006 stent placement have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).

7.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a disability as a result of VA medical treatment in connection with the Veteran's July 2008 right lower lobectomy have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.


Service Connection Claims

The Veteran is currently seeking entitlement to service connection for numerous disabilities.      

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Thus, the Board will analyze the evidence of record against the criteria set forth above.  The Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Left Shoulder and Diabetes Mellitus

The Board first turns to the Veteran's left shoulder and diabetes claims.

In doing so, the Board does not find competent evidence of the claimed disabilities at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  

With regard to the Veteran's left shoulder claim, VA treatment records contain limited references to left shoulder pain as due to arthritis.  See VA treatment records dated April 2007 and December 2014.  However, these reports appear to be based upon the Veteran's personal testimony and not a diagnosis proffered by a medical professional.  Further, diagnostic testing conducted during June 2011 VA examination revealed normal bones and joints with no evidence of a rotator cuff tear.  Review of the additional evidence of record, to include VA treatment records spanning June 2003 to July 2015, private treatment records, and the Veteran's Social Security Administration (SSA) file, are silent for reports of a left shoulder diagnosis.  As such, the record does not indicate the existence of a left shoulder disability existing at any time during the pendency of this appeal.  

Similarly, the evidence of record does not indicate that the Veteran has been diagnosed with diabetes mellitus, type II, at any time.  The Board acknowledges that the Veteran has received diabetic counseling on multiple occasions.  See VA treatment records dated December 2002, November 2008, July 2009, and June 2015.  However, said counseling emphasized diabetic prevention, not treatment, as based upon such factors as the Veteran's weight.  Further, VA treatment records explicitly deny the existence of diabetes in the Veteran on numerous occasions.  See VA treatment records dated April 2007 and August 2008.  Although these records contain two limited references to a diagnosis of diabetes, said reports are based upon the representations of the Veteran and not an actual diagnosis rendered by a medical professional.  See VA treatment records dated June 2008 and July 2008.  Further, subsequent treatment records from both VA and private providers do not indicate an ongoing diagnosis of diabetes in the Veteran, or any treatment therefor.  Thus, the evidence of record does not indicate a diagnosis of diabetes during the pendency of this appeal.  

In offering these determinations, the Board acknowledges the Veteran's implicit assertion that the claimed disabilities exist.  However, the Veteran is not shown to possess the requisite medical training and expertise to render medical diagnoses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  With further regard to the Veteran's shoulder claim, pain alone, without an identified malady or diagnosed condition, is not eligible for service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Thus, the most probative evidence of record does not reflect that the Veteran has been diagnosed with a left shoulder disability or diabetes mellitus, type II, at any time during the pendency of this appeal.  Accordingly, the claims must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is required.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
High Cholesterol

The Veteran is currently being treated for high cholesterol.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for high cholesterol.  High cholesterol is not a disability for VA purposes. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia. Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for high cholesterol.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Lung Cancer and Cardiac Claims

The Veteran is additionally seeking entitlement to service connection for lung cancer and a cardiac disability.  

Here, the Board finds competent evidence of the claimed disabilities.  VA treatment records clearly document the Veteran's history of lung cancer and coronary artery disease.  See, e.g., VA treatment records dated July 2008 (diagnosing the Veteran with lung cancer); VA examination dated June 2011 (referencing the Veteran's history of coronary artery disease).  Accordingly, the Board finds that the first Shedden element has been met.

However, the Board does not find competent evidence of an in-service illness or event.  To that end, the Veteran's service treatment records (STRs) are silent for reports of lung or cardiac symptoms, conditions, or treatments during service.  Further, multiple medical examinations indicate that the Veteran consistently presented with normal lung and cardiac evaluations during military service.  See Report of Medical Examination dated April 1971, February 1976, March 1976, May 1976, April 1982, February 1988, December 1991, August 1995.  At no time has the Veteran reported the existence of any relevant symptoms or conditions during service.  

Additionally, the evidence of record does not support the Veteran's contention that he was exposed to herbicide agents and asbestos during service.  

With regard to the alleged herbicide exposure, the Veteran served in Korea from May 19, 1974 to May 18, 1975.  In claims for service connection due to Agent Orange exposure, a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean Demilitarized Zone (DMZ), shall be presumed to have been exposed during such service to certain herbicide agents, including Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As the Veteran's period of service falls outside the enunciated statutory period, exposure to herbicide agents cannot be presumed.

The evidence of record supports such a finding of non-exposure.  First, an August 2010 Defense Personnel Records Information Retrieval System (DPRIS) response indicates that the 2nd Engineer Battalion was stationed at Camp Casey, approximately 13 miles from the DMZ.  Further, military records indicate that herbicides were used in Korea between 1968 and 1969, along the southern boundary of the DMZ.  These herbicides were applied using hand sprayers and M8A1 trailer mounted decontamination apparatuses.  Moreover, although the United States advised Korean personnel in the use of herbicides, no personnel are known to have been actually involved in their application.  

As such, a December 2016 memorandum was issued which concluded that the Veteran's alleged herbicide exposure could not be conceded.  Said conclusion was based upon review of the Veteran's claims file, National Archives and Record Administration (NARA) results, and the Joint Service Records Research Center (JSRRC) results.  

The Board notes that the Veteran's Certificate of Release or Discharge from Active Duty (DD-214) indicates that he may also have served with the 3rd Engineer Battalion.  However, this command is also not known to have encountered herbicide agents during service, as evidenced by an exposure memorandum provided by the Veteran.  See Agent Orange in Korea, received in September 2010.  

The Veteran also submitted a VA memorandum which acknowledges that herbicide agents were tested or stored at Fort Chaffee, Arkansas, for certain periods in May, July, and August 1967.  See Agent Orange: Herbicide Test and Storage in the U.S., received September 2011.  However, the Veteran's service personnel records (SPRs) denote his presence at Fort Chaffee several decades later, in the 1990s.  

In evaluating the claims file, the Board acknowledges that the Veteran has also presented certain evidence in support of the alleged exposure.  However, the nature of said evidence - to include an article addressing the generic effects of Agent Orange and a May 2010 lay statement from the Veteran's daughter - lack the competency and credibility to override the negative evidence of record.  Thus, the Board does not find that the Veteran was exposed to herbicide agents during the course of his military career.  

Additionally, the Veteran submitted the results of an herbicide site investigation of Fort Chaffee, conducted in February 2009, which indicates that although trace levels of dioxin and dioxin-like compounds were detected in soil, sediment, and surface water samples, no samples contained compounds above federal or state human health risk screening criteria.  Thus, even if the Veteran had been exposed to herbicide agents at Fort Chaffee, it does not appear that said exposure was of such severity as to cause any related health problems.  

Further, the evidence of record does not establish that the Veteran was exposed to asbestos during service.  The Veteran has submitted a May 2010 statement alleging such exposure occurred in the barracks, where asbestos was used to insulate the ceiling, pipes, and wall.  However, this statement stands as the sole indicator of potential exposure during service.  The Veteran's STRs and SPRs are entirely silent for any such exposure or related health problems.  Additionally, the Veteran's in-service specialties of pioneer; engineer foreman; light wheel mechanic; medic; and officer; are not known as specialties in which exposure to asbestos is considered probable.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I.3.c.  Thus, the Board does not find that the Veteran was exposed to asbestos during service.    

In light of the above, the Board does not find competent evidence of an in-service illness or event sufficient to establish service connection in this case.   See Shedden, 381 F.3d at 1163; see also 38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§3.307(a)(6), 3.309(e) (2016).  Accordingly, the claims are hereby denied.  

§ 1151 Claims

The Board now turns to the Veteran's claims for § 1151 benefits, pertaining to disabilities resulting from a September 2006 stent placement ("heart claim") and a July 2008 right lower lobectomy ("lung claim") performed at VAMCs.  

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151  due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the veteran, the claim for compensation under 38 U.S.C.A. § 1151  must be denied.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2016). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2016).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2016).  An additional disability or death caused by the veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3) (2016).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2016).

Thus, the initial line of inquiry in a claim for § 1151 benefits is whether an additional disability exists.  Upon review of the evidence of record, the Board does not find that such a disability exists with regard to either claim.  

Turning first to the Veteran's heart claim, the Board notes that VA treatment records indicate that the Veteran sought treatment for chest pain and exertional angina in August 2006.  He was subsequently diagnosed with severe native coronary artery disease involving severe stenosis, and had an elective stent placed in September 2006 without complications.  However, the Veteran was hospitalized the following month for a stent in the mid left circumflex.  At that time, the lesion was described as "highly calcified and tortous."  The balloon ruptured with the first inflation, which caused a dissection of the mid circumflex.  Although treatment notes indicate that it was difficult to advance the stent, it was eventually placed after several efforts in the mid and distal left circumflex.  An electrocardiogram showed minimal ST segment depression, and CPH and CPK-MD fractions were normal at that time.  Troponin was also normal, which indicates that the Veteran did not suffer from a heart attack at that time.  The Veteran was then transferred for recovery in stable condition.  Since that time, the Veteran has presented with coronary artery disease.  See VA examination dated August 2011.  

With regard to the Veteran's lung claim, VA treatment records indicate that the Veteran underwent elective right lower lobectomy in July 2008 to treat non-small cell carcinoma of the lung.  The Veteran presented with a fever two weeks later.  A CT scan revealed a chest abscess, which was identified as empyema and drained.  A culture indicated that this abscess was methicillin-resistant staphylococcus aureus, for which the Veteran required treatment with intravenous Vancomycin for approximately six weeks.  In August 2008, a CT scan showed that the empyema was still present.  The Veteran again underwent drainage, and the empyema subsequently cleared with antibiotics.  A CT taken in July 2010 showed no residuals of the empyema.  Subsequently, the Veteran presented with chronic obstructive pulmonary disease.  See VA examination dated October 2010.    

Upon consideration of the above, the Board does not find that the Veteran sustained additional disability following the September 2006 stent placement or the July 2008 right lower lobectomy.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102 (2016).  In offering this conclusion, the Board acknowledges that the Veteran developed a highly calcified and tortous lesion following the September 2006 procedure, and a chest abscess due to methicillin-resistant staphylococcus aureus following the July 2008 procedure.  However, both conditions appear to have resolved, such that neither presents with current symptomatology or has required treatment beyond that which was initially administered.  Instead, the subsequent October 2006 stent placement was deemed successful, and the methicillin-resistant staphylococcus aureus was successfully treated within approximately six weeks.  As such, the Board does not find that these temporary conditions qualify as additional disabilities sufficient for § 1151 benefits.   

Even if the Board were to classify these conditions as "additional disabilities," the competent evidence of record does not establish that their proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, or that the proximate cause of the additional disabilities was an event not reasonably foreseeable.  Here, the Board is aided by two nexus opinions of record.

The first such opinion was provided by a VA examiner in October 2010.  Upon review of the Veteran's treatment records, the examiner first opined that there was no "carelessness, negligence, lack of proper skill or error in judgment" in VA's provision of care in September 2006.  In addressing the Veteran's heart claim, the examiner noted that the Veteran's stenosis was eventually removed from 80 percent to zero percent, and the stenting was successful.  Further, the complications experienced by the Veteran were not rare, and were more likely related to his highly diseased vessel than to any other factor.  Additionally, the examiner found no negligence on the part of the cardiologist in performing the procedure.

The October 2010 examiner additionally opined that the Veteran's empyema was not due to the carelessness, negligence, lack of proper skill or error in judgment on the part of his attending physician.  Instead, the development of an empyema was due to his methicillin-resistant staphylococcus aureus infection, which is commonly found in hospitals and is not an uncommon or rare complication of any type of surgery.  Further, "even in the best of hands when all care is taken[,] this can be a surgical complication . . . ."  Finally, the Veteran's condition was promptly treated, such that the additional disability (i.e., the empyema) eventually cleared completely.  Thus, the examiner reported that he was unable to determine that there was negligence or carelessness on the part of the treating physician.

An August 2011 VA examiner offered similar conclusions.  At that time, the examiner noted that the Veteran suffered from coronary artery disease, carotid artery disease, and peripheral vascular disease.  Upon evaluation for peripheral vascular disease, the Veteran complained of chest discomfort.  The Veteran was then appropriately referred for a cardiology consultation, where catheterization was performed.  This resulted in multiple stents being placed in his coronary arteries.  These were done correctly, and there was no evidence of error in how the Veteran was treated for his condition.

Further, the examiner noted that the Veteran initially presented with lung cancer, which was confined to the right upper lobe.  As such, the Veteran underwent resection of the right upper lobe for non-small cell carcinoma.  The Veteran's initial hospital course was good, although he later developed a fever and cough and was found to have an abscess.  This area was drained successfully.  Cultures did show    methicillin-resistant staphylococcus aureus.  As a result, the Veteran received infectious disease consultation, and was placed on appropriate antibiotics.  As a result, his symptoms improved drastically.  The Veteran later returned where his empyema was drained and antibiotics were again provided.  As a result, the Veteran improved.  

Thus, the August 2011 examiner concluded that the claimed additional disabilities were not caused by or worsened as a result of VA medical treatment; were not due to the careless, negligence, lack of skill, or similar incident of fault on the part of VA attending personnel; were not the result of an event that could have been reasonably foreseen by reasonable healthcare providers; and were not due to failure on the part of VA to timely diagnose or treat the conditions.  Instead, the Veteran was treated appropriately and in a timely manner in both of the claimed instances.  With regard to the Veteran's postoperative lung infection, this infection is a risk that occurs with any type of surgery.  It was diagnosed appropriately, and treated in a timely manner using state-of-the-art medical knowledge and skills.     

The Board affords significant probative value to the October 2010 and August 2011 examiners' opinions.  Both examiners undertook exhaustive reviews of the Veteran's entire medical history; properly accounted for the full realm of symptoms experienced both pre- and post-procedures; and assessed the nature of care provided to the Veteran by VA.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  Upon reflection of these opinions, the Board thus concludes that the Veteran has not demonstrated any additional disabilities following the September 2006 stent placement or July 2008 right lower lobectomy which are causally related to the care provided by VA.  

Therefore, the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule is not for application, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R. §§ 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.  

Entitlement to service connection for diabetes mellitus, type II, is denied.  

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for lung cancer is denied.

Entitlement to service connection for coronary artery disease is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability as a result of VA medical treatment, including September 2006 stent placement, is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability as a result of VA medical treatment, including July 2008 right lower lobectomy, is denied. 


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's remaining claims, as set forth in greater detail below. 

Right Shoulder Disability

During June 2011 examination, a VA examiner opined that there was no relationship between the Veteran's right shoulder condition and his military service.  In doing so, the examiner noted that the Veteran's medical records were silent for such a condition during service.  

However, the Veteran has testified that he injured his right shoulder during training at Fort Bliss.  As a result, the Veteran was fitted for a sling at the Fort Bliss Army Hospital.  See July 2009 lay statement; December 2012 hearing transcript.  The claims file does not contain any corresponding hospitalization records, nor does it appear that a request for such records has been made.  As these records may be relevant to the Veteran's claim and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Hearing Loss and Tinnitus

The Veteran underwent VA audiological examination in June 2011.  However, the Board finds that this examination is inadequate for several reasons.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  First, the VA examiner recorded the Veteran's complaints of constant buzzing in his ears, but did not offer a diagnosis of tinnitus at that time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, subsequent to this examination, the Veteran provided testimony regarding the nature of his in-service noise exposure which was not previously of record.  See December 2012 hearing transcript.  As such, the Board finds that a new examination is now required which fully assesses the possible causal link between the Veteran's in-service noise exposure and his current audiological disabilities.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Additionally, the Board notes that the June 2011 examiner's opinion was based upon an analysis of the Veteran's active duty service spanning April 1971 to May 1976.  However, the record establishes that the Veteran served additional National Guard service through January 1999.  Service connection is available for disabilities incurred or aggravated in the line of duty, including during National Guard service.  38 U.S.C.A. §§ 101 (21-23), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6(c)(1) and (d) (2016).  Thus, the new examiner is instructed to consider the full nature and span of the Veteran's military history in assessing the etiology of his audiological disabilities.  

Hepatitis C

The Board similarly finds the June 2011 VA examiner's opinion regarding the etiology of the Veteran's hepatitis C to be inadequate.

In this regard, the examiner indicated that the Veteran denied a history of illicit intravenous drug use, but did admit to multiple sexual encounters with no protection.  As such, the examiner "would have to resort to mere speculation to comment on the causation of the Veteran's hepatitis C at this time."  However, the VA examiner must provide a basis such an assertion, such that use of the phrase "without resorting to speculation" reflects the limitations of the medical community at large and not those of the particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As the June 2011 examiner did not set forth such a basis in declining to offer a nexus opinion, the Board finds that a remand is now warranted.

Additionally, evidence has since been added to the record that may be indicative of a nexus in this case.  See STRs dated May 1972 and December 1972 (reporting stomach pain); December 2012 hearing transcript.  Said remand thus provides further opportunity for a VA examiner to consider such evidence in assessing the existence of a nexus in this case.  

Psychiatric Disability and Hypertension

The Veteran underwent VA psychiatric examination in June 2011.  At that time, the VA examiner opined that there was insufficient evidence to warrant a diagnosis of PTSD in the Veteran.  Further, the examiner asserted that the Veteran "may have some depression," but that the condition was of unknown etiology and did not appear to be related to the Veteran's military experiences.

The Board finds this opinion to be inadequate for several reasons.  First, service connection is available upon competent evidence that a claimed disability existed at any time during the pendency of the claim.  McClain, 21 Vet. App. at 319; Romanowsky, 26 Vet. App. at 289.  Here, subsequent VA treatment records indicate a current diagnosis of PTSD in the Veteran.  See, e.g., VA treatment records dated October 2012 and June 2015.  As such, an opinion regarding the etiology of the Veteran's PTSD is needed at this time.

Further, the June 2011 examiner appeared to diagnose the Veteran with depression, but offered only a vague nexus opinion absent an accompanying rationale.  See Barr, 21 Vet. App. at 312.  The Board finds this opinion to be inadequate, particularly in light of the significant evidence of record which speaks to a potential nexus between the Veteran's service and his current disability.  See, e.g., Veteran's lay statement dated July 2009; wife's lay statement dated May 2010; December 2012 hearing transcript.

Additionally, the Veteran has reported a connection between symptoms pertaining to his hypertension and psychiatric disability.  See Veteran's lay statement dated July 2009.  As such, determination of the Veteran's psychiatric claim will directly impact his hypertension claim, as well, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  Said remand also provides the opportunity for the etiology of the Veteran's hypertension to be assessed by a VA examiner on both a direct and secondary basis, based upon the Veteran's competent testimony regarding his symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Back Disability

The Veteran underwent VA back examination in June 2011, and was diagnosed with lumbar DDD at that time.  The VA examiner then opined that there was no relationship between the Veteran's lower back condition and his military service, based in part upon the contention that there was "no objective data . . . concerning this [disability] in the service."  

However, evidence has been added to the record since that time which is indicative of an in-service injury or event.  Shedden, 381 F.3d at 1163.  Specifically, the Veteran testified that he was assaulted during service in Germany, after which he sought treatment at the 97th General Hospital.  See December 2012 hearing transcript.  STRs obtained in March 2014 further contain an April 1972 treatment note which reports that the Veteran was in a recent fight and subsequently solicited treatment at the 97th Hospital.  Thus, the Board finds that a new VA examination is now required, such that the Veteran's entire military history, to include the reported personal assault, may be considered in assessing the etiology of his back disability.  See Reonal, 5 Vet. App. at 461.  Said remand further provides the opportunity for VA to solicit the Veteran's hospitalization records, which have not yet been associated with the claims file.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Left Leg, Skin Cancer and Peripheral Vascular 
Disease Disabilities

The Veteran has not yet undergone VA examinations to assess the nature and etiology of the claimed left leg, and skin cancer disabilities.  However, the Board finds that such examinations are warranted at this time. See McLendon, 20 Vet. App. at 83.

With regard to the left leg claim, the Veteran has posited that his current disability is etiologically related to a gunshot wound incurred during service.  The competent evidence of record establishes the existence of a current disability, and the Veteran has provided testimony regarding the in-service event.  See, e.g., VA treatment record dated December 2014 (reporting a "leg bullet"); lay statement dated July 2009.  As such, the Board finds that a nexus opinion is now needed.  

Likewise, the Veteran should be afforded an examination to determine the etiology of his diagnosed peripheral vascular disease of the lower extremities.

With regard to the Veteran's skin cancer claim, the claims file contains competent evidence of the claimed disability.  See, e.g. VA treatment record dated September 2014 (noting history of multiple nonmelanoma skin cancers in 2009 and 2012).  The Veteran's STRs contain repeated references to skin-related conditions, which the Veteran partially attributes to his in-service sun exposure while working outside.  See, e.g., STRs dated October 1974 (noting boil on right lower arm and swollen lymph nodes) and March 1976 (noting chronic rash on right ankle); see also lay statement dated July 2009.  Therefore, the Board finds that a medical opinion is now needed to assess the etiology of the Veteran's history of skin cancer and its possible nexus to service.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from July 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Contact the Veteran to ascertain the dates of right shoulder treatment at the Fort Bliss Army Hospital and back treatment at the 97th General Hospital.  Thereafter, the RO should obtain and associate with the record all records relating to this period of hospitalization.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  (If said records are obtained, the RO should consider scheduling the Veteran for a VA examination to assess the nature and etiology of his right shoulder disability.)

3.  Provide the Veteran with the following VA examinations to assess the nature and etiology of the claimed disabilities: (1) Audiological; (2) hepatitis C; 
(3) psychiatric; (4) hypertension; (5) back; (6) left leg; 
(7) skin; and (8) peripheral vascular disease.  The claims file and a copy of this remand must be made available for review, and the examination reports must reflect that review of the claims file occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

Each examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a. The audiological examiner must indicate the following:

i. Whether the Veteran has demonstrated bilateral hearing loss per VA regulations at any time during the rating period on appeal;  

ii. Whether the Veteran has demonstrated tinnitus at any time during the rating period on appeal;  

iii. For each diagnosis offered, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  In doing so, the examiner is instructed to explicitly address the Veteran's December 2012 hearing testimony regarding in-service noise exposure, and to consider the full span of his military service (to include National Guard duty).  

b. The hepatitis C examiner must indicate the following:

i. Whether the Veteran has been diagnosed with hepatitis C any time during the rating period on appeal;  

ii. If so, whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  In doing so, the examiner is instructed the address the Veteran's in-service history of relevant symptomatology, and his testimony regarding intravenous drug use and unprotected sexual encounters.

If any opinion cannot be provided without resorting to mere speculation, provide a complete explanation stating why, to include explaining whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.

c. The psychiatric examiner must indicate the following:

i. Identify all psychiatric disabilities demonstrated by the Veteran throughout the course of this appeal.  The examiner must specifically consider the Veteran's VA treatment records referencing a diagnosis of PTSD, and the June 2011 examiner's reference to depression;

ii. For each diagnosis provided, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  In doing so, the examiner must specifically address the testimony provided by the Veteran and his wife in July 2009 and May 2010 lay statements and in the December 2012 hearing transcript. 

d. The hypertension examiner must indicate the following:

i. Indicate whether the Veteran has been diagnosed with hypertension at any time during the rating period on appeal;

ii. If so, indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service, was caused by service, or is otherwise related to military service;

iii. Additionally, indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by a psychiatric disability or the treatment thereof.

	e. The back examiner must indicate the following:

i. Identify any back disability that the Veteran demonstrated during the appeals period;

ii. For each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  In doing so, the examiner must explicitly address the Veteran's report of a 1972 in-service personal assault.

	f. The left leg examiner must indicate the following:

i. Identify any left leg disability that the Veteran demonstrated during the appeals period, to include gunshot wound residuals;

ii. For each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  In this regard, the examiner must explicitly address the Veteran's testimony regarding an in-service gunshot wound to the left leg.

	g. The skin examiner must indicate the following:

i. Identify whether the Veteran has been diagnosed with skin cancer at any time during the rating period on appeal.  If the Veteran has demonstrated repeated instances of this disability, the examiner should clearly identify each instance.  

ii. If such a diagnosis is rendered, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  In doing so, the examiner must explicitly address the Veteran's testimony regarding in-service sun exposure, and repeated references to skin conditions contained in the Veteran's STRs.  

h.  The peripheral vascular disease examiner must indicate the following: 

i. Identify whether the Veteran has been diagnosed with peripheral vascular disease of the lower extremities at any time during the rating period on appeal.  

ii.  If so, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  In this regard, the examiner is advised that the Veteran has NOT been found to have experienced in-service exposure to herbicide agents.  

In formulating the opinions, the examiners are advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Readjudicate the claims on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


